
	
		I
		111th CONGRESS
		2d Session
		H. R. 5978
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Ms. Tsongas (for
			 herself, Ms. Clarke,
			 Ms. Richardson,
			 Mr. Simpson,
			 Mr. Kagen,
			 Mr. Connolly of Virginia,
			 Mr. Lance,
			 Mr. Courtney,
			 Mr. Kildee, and
			 Mr. Coffman of Colorado) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow loans
		  from certain retirement plans for the payment of certain small business
		  expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Tax Relief and Retirement Restoration Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)Small businesses are critical to the
			 economic recovery of the United States.
			(2)As a consequence
			 of the recession that began in December 2007, even fundamentally healthy small
			 businesses have been unable to access the credit they need.
			(3)Data released by
			 the Federal Deposit Insurance Corporation indicate that lending to small
			 businesses fell in 2009 by “the largest percentage decline since 1942”.
			(4)Limited access to
			 credit has forced many small business owners to use their personal assets,
			 including retirement savings, to ensure that their enterprises survive.
			(5)Such actions have
			 helped to mitigate further job losses.
			(6)While it is
			 appropriate for Congress to resist calls to allow individual retirement account
			 holders to withdraw loans during normal economic times, the current recession
			 represents an extraordinary situation during which extraordinary measures must
			 be taken.
			(7)A
			 targeted and temporary suspension of penalties for loans made from retirement
			 accounts will help small businesses recover and provide a direct infusion of
			 funds into the economy.
			3.Loans from
			 individual retirement plans for certain small business expenses
			(a)In
			 generalSubsection (e) of section 408 of the Internal Revenue
			 Code of 1986 (relating to tax treatment of accounts and annuities) is amended
			 by adding at the end the following new paragraph:
				
					(7)Temporary
				exception for loans from individual retirement plans for certain small business
				expenses
						(A)In
				generalOn election of the taxpayer, paragraphs (2) and (3) of
				this subsection and section 4975 shall not apply with respect to any qualified
				small business loan from an individual retirement plan to the individual for
				whose benefit the plan is maintained.
						(B)Qualified small
				business loanFor purposes of
				this paragraph—
							(i)In
				generalThe term qualified small business loan
				means, with respect to any taxable year, a loan the principal amount of which
				does not exceed the amounts paid or incurred by the taxpayer, with respect to a
				trade or business carried on by the taxpayer—
								(I)for the purchase
				of property which is placed in service during the taxable year which is used in
				the trade or business of the taxpayer and which is subject to the allowance for
				depreciation provided in section 167 or is real property used in such trade or
				business, or—
								(II)for salaries or wages (other than for
				bonuses) of unrelated employees in such trade or business for the taxable
				year.
								(ii)Aggregation of
				loansAll loans with respect
				to which the taxpayer elects the application of this paragraph for the taxable
				year shall be aggregated for purposes of determining whether a loan is a
				qualified small business loan under clause (i).
							(C)Requirements
				related to loan repayments
							(i)Requirement that
				loan be repaid within 5 yearsParagraph (1) shall not apply to
				any loan unless such loan is required, by its terms, to be repaid within 5
				years.
							(ii)Requirement of
				level amortizationRules similar to the rules of section
				72(p)(2)(C) shall apply for purposes of this subsection.
							(iii)Failure to
				repay treated as distributionA qualified small business loan
				shall not be treated as a distribution from the individual retirement plan
				except that any repayment of a qualified small business loan which is not made
				on the date that such payment is due shall be treated as a distribution from
				the individual retirement plan on such date.
							(D)Related
				personsFor purposes of this
				paragraph, a person shall be treated as related to another person if the
				relationship between such persons would result in the disallowance of losses
				under section 267 or 707(b).
						(E)TerminationSubparagraph
				(A) shall not apply to any loan made after December 31,
				2010.
						.
			(b)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to loans
			 made after December 31, 2007.
				(2)Distributions
			 prior to date of enactmentIn the case of any distribution made
			 after December 31, 2007, and before the date of the enactment of this Act, if
			 the taxpayer so elects (at such time and in such form and manner as the
			 Secretary of the Treasury shall prescribe), such distribution shall be treated
			 as a loan for purposes of section 408(e)(7) of the Internal Revenue Code of
			 1986, but only to the extent such distribution does not exceed the amount
			 described in subparagraph (B) thereof (in the taxable year of distribution),
			 and only if beginning on a date not later than 1 year after the date of the
			 enactment of this Act such distribution meets the requirements of section
			 408(e)(7) of such Code.
				4.Qualified small
			 business loans from qualified employer plan
			(a)In
			 generalSubsection (p) of
			 section 72 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(6)Special rule for
				qualified small business loans
						(A)In
				generalOn the election of the taxpayer, paragraph (1) shall not
				apply to any loan to the extent that such loan is a qualified small business
				loan that meets the requirements of subparagraphs (B)(i) and (C) of paragraph
				(2).
						(B)Application of
				limitation and coordination with pre-effective date loansAny
				qualified small business loan shall be taken into account under paragraph (2)
				only with respect to amounts received as a loan (other than qualified small
				business loans) after the date of the enactment of this paragraph.
						(C)Qualified small
				business loanFor purposes of this paragraph, the term
				qualified small business loan shall have the meaning given such
				term in section 408(e)(7)(B).
						(D)TerminationThis
				paragraph shall not apply to any amount received as a loan after December 31,
				2010.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to loans
			 made after December 31, 2007.
			(c)Distributions
			 prior to date of enactmentIn
			 the case of any distribution made after December 31, 2007, and before the date
			 of the enactment of this Act, if the taxpayer so elects (at such time and in
			 such form and manner as the Secretary of the Treasury shall prescribe), such
			 distribution shall be treated as a loan to which section 72(p)(1) of the
			 Internal Revenue Code of 1986 does not apply, but only to the extent such
			 distribution does not exceed the amount described in section 408(e)(7)(B) of
			 such Code (in the taxable year of distribution), and only if beginning on a
			 date not later than 1 year after the date of the enactment of this Act such
			 distribution is structured as a loan which meets the requirements of
			 subparagraphs (B)(i) and (C) of section 72(p)(2) of such Code.
			
